74 F.3d 1246
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kathleen Emma HOLLAND, Plaintiff-Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY OFBLOOMINGTON, ILLINOIS;  Straub Clinic & Hospital,Inc., Defendants-Appellees.
No. 94-15985.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 15, 1995.*Decided Jan. 4, 1996.

Before:  NORRIS, BEEZER and TROTT, Circuit Judges.


1
ORDER**


2
Plaintiff Kathleen Holland appeals pro se the district court's dismissal of her claims against State Farm Mutual Automobile Insurance for lack of subject matter jurisdiction pursuant to Fed.R.Civ.P. 12(b)(1) and Straub Clinic for lack of personal jurisdiction pursuant to Fed.R.Civ.P. 12(b)(2).


3
The district court correctly found that Holland's maximum possible recovery against State Farm would be $15,000.  The district court also correctly found that State Farm and Straub Clinic could not be jointly liable for any of Holland's claims.  Accordingly, the district court correctly dismissed Holland's claims against State Farm for failure to satisfy 28 U.S.C. Sec. 1332' § $50,000 amount-in-controversy requirement.


4
The district court correctly found that Straub Clinic has no contacts in California.  Accordingly, the district court correctly dismissed Straub Clinic for lack of personal jurisdiction.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3